DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 11, the prior art does not disclose a trailer for moving a lightweight boat over ground, as claimed, and further comprising:
two wheel assemblies at the supporting running gear and each comprising at least two differently shaped ground-engaging wheels laterally adjacent each other, the longitudinal edge being fixed to the frame of the supporting running gear by an end opposite that extended by the draw bar, and
control means on the draw bar to control the operation of the sealed electric motor.  Claims 12 and 14 — 20 depend from independent claim 11, and therefore, are also allowable.

Regarding claim 13, the prior art does not teach a trailer for moving a lightweight boat over ground and launching the boat, as claimed, and further comprising:
a sealed housing on the draw bar and having a closure that offers access to at least one battery for powering the motor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/Felicia L. Brittman/           Examiner, Art Unit 3611                   


/TONY H WINNER/           Primary Examiner, Art Unit 3611